Exhibit 10.8

AMENDMENT

THIS AMENDMENT (this “Amendment”) is entered into as of October 31, 2007, for
effectiveness as of April 1, 2007 by and among Biovest International, Inc., a
Delaware corporation (the “Company”), each of the other undersigned parties
hereto other than the Holders (as defined below) (collectively, the
“Subsidiaries and Affiliate” and together with the Company, the “Credit Parties”
and each, a “Credit Party”), Laurus Master Fund, Ltd., a Cayman Islands company
(“Laurus”), Valens Offshore SPV I, Ltd., a Cayman Islands company (“VOFSPVI”)
and Valens Onshore SPV I, LLC., a Delaware limited liability company (“VUSSPVI”
and, together with Laurus and VOFSPVI, the “Holders” and each a “Holder”).

BACKGROUND

WHEREAS, the Company has sold to Laurus a Secured Promissory Note in the
aggregate principal amount of Seven Million Seven Hundred Ninety-Nine Thousand
and 00/100 Dollars ($7,799,000.00) (as amended, modified or supplemented from
time to time, the “March 2006 Note”) pursuant to the terms of the Note and
Warrant Purchase Agreement, dated as of March 31, 2006 by and between the
Company and Laurus (as amended, modified or supplemented from time to time, the
“Purchase Agreement”) and the Related Agreements referred to therein;

WHEREAS, reference is made to the (a) the Subsidiary Guaranty dated as of
March 31, 2006 made by Biovax, AutovaxID, Inc, a Florida corporation
(“AutovaxID”), BioLender, LLC, a Delaware limited liability company
(“Biolender”) and BioLenderII, LLC, a Delaware limited liability company
(“BiolenderII”) in favor of Laurus Master Fund, Ltd., a Cayman Islands company
(“Laurus”) (as amended, modified or supplemented from time to time, the
“Subsidiary Guaranty”), (b) Master Security Agreement dated as of March 31, 2006
made by the Company, Biovax, AutovaxID, Biolender and BiolenderII in favor of
Laurus (as amended, modified or supplemented from time to time, the “Master
Security Agreement”), (c) Stock Pledge Agreement dated as of March 31, 2006 and
made by the Company, Biovax, AutovaxID, Biolender and BiolenderII in favor of
Laurus (as amended, modified or supplemented from time to time, the “Stock
Pledge Agreement”), (d) the Guaranty dated as of March 31, 2006 made by Accentia
Biopharmaceuticals, Inc., a Florida corporation (“Accentia”) in favor of Laurus
(as amended, modified or supplemented from time to time, the “Accentia
Guaranty”), (e) the Stock Pledge Agreement dated as March 31, 2006 and made by
Accentia in favor of Laurus (as amended, modified or supplemented from time to
time, the “Accentia Stock Pledge Agreement”) and (f) the Intellectual Property
Security Agreement dated as of March 31, 2006 and made by the Company in favor
of Laurus (as amended, modified or supplemented from time to time, the “IP
Security Agreement”) (the Subsidiary Guaranty, the Master Security Agreement,
the Stock Pledge Agreement, the Accentia Guaranty, the Accentia Stock Pledge
Agreement, the IP Security Agreement, collectively, the “Existing Security and
Guaranty Agreements”).



--------------------------------------------------------------------------------

WHEREAS, Laurus has since March 31, 2006 subsequently assigned its rights to
portions of the March 2006 Note to each of VOFSPVI and VUSSPVI;

WHEREAS, the Company and each relevant Holder has agreed to make certain changes
to the March 2006 Note as set forth herein.

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendment to March 2006 Note.

(a) Each Holder and the Company hereby agree that the Company shall not be
required to pay the interest portion of any Monthly Amount (as defined in the
March 2006 Note) due on the first business day of each of the following months:
April 2007, May 2007, June 2007, July 2007, August 2007, September 2007, October
2007, November 2007 and December 2007 on such dates (collectively the “Postponed
Interest”); provided that, the Postponed Interest shall be paid in full on the
earlier to occur of (i) the Maturity Date (as defined in the March 2006 Note)
and (ii) the date of a financing transaction secured by, or the sale of any
assets relating to the Company’s or any of its Subsidiaries’ operations in
Minnesota, other than in the ordinary course, together, in each case, with all
other amounts due and payable on such date under the Purchase Agreement and the
Related Agreements referred to in the Purchase Agreement.

(b) Each Holder and the Company hereby agree that the Company shall not be
required to pay the principal portion of any Monthly Amount (as defined in the
March 2006 Note) due on the first business day of each of the following months:
August 2007, September 2007, October 2007, November 2007 and December 2007 on
such dates (collectively the “Postponed Principal”); provided that, the
Postponed Principal shall be paid in full on the earlier to occur of (i) the
Maturity Date (as defined in the March 2006 Note) and (ii) the date of a
financing transaction secured by, or the sale of any assets relating to the
Company’s or any of its Subsidiaries’ operations in Minnesota, other than in the
ordinary course, together, in each case, with all other amounts due and payable
on such date under the Purchase Agreement and the Related Agreements referred to
in the Purchase Agreement.

(c) Monthly Amount (as defined in the March 2006 Note) payments shall resume
without giving effect to this Section 1 pursuant to the terms of the March 2006
Note on January 2, 2008.

(d) In consideration of each Holder’s agreement to amend the March 2006 Note and
defer the payment of certain interest and principal amounts due and owing under
the March 2006 Note in accordance with the terms hereof, the Company hereby
agrees to pay to each Holder, or its assigns, on the Maturity Date (as defined
in the March 2006 Note) the following amounts: (i) to Laurus, $1,754,226.12 (the
“Laurus Payment”), (ii) to VOFSPVI, $47,034.42 (the “Valens Offshore Payment”)
and (iii) to VUSSPVI, $14,550.29 (the “Valens Onshore Payment”).

 

2



--------------------------------------------------------------------------------

(e) With respect to the Laurus Payment, Laurus and the Credit Parties hereto
agree that the fair market value of the Laurus Payment (as reasonably determined
by Laurus and the Credit Parties) received in consideration of the amendments to
the March 2006 Note made by Laurus hereunder is hereby designated as interest
and, accordingly, shall be treated as a reduction of the remaining stated
principal amount (which reduced principal amount shall be treated as the issue
price) of the March 2006 Note for U.S. federal income tax purposes under and
pursuant to Treasury Regulation Sections 1.1001-3(e)(2)(iii), 1.1273-2(g)(2)(ii)
and 1.1274-2(b)(1). The parties further agree to file all applicable tax returns
in accordance with such characterization and shall not take a position on any
tax return or in any judicial or administrative proceeding that is inconsistent
with such characterization. Notwithstanding the foregoing, nothing contained in
this paragraph shall or shall be deemed to modify or impair in any manner
whatsoever the obligations from time to time owing by the Company and/or its
Subsidiaries to Laurus or its assigns under the Purchase Agreement, the March
2006 Note and the other Related Agreements referred to in the Purchase
Agreement.

2. Reaffirmation of Security Documents. To induce the Holders to agree to the
amendments evidenced by in this Amendment, each of the Company, Biovax,
AutovaxID, Biolender, BiolenderII and Accentia hereby:

(a) represents and warrants to Laurus that it has reviewed and approved the
terms and provisions of each of this Amendment, this Amendment and the other
documents, instruments and agreements entered into in connection therewith (if
any) (collectively, the “New Laurus Agreements”);

(b) acknowledges, ratifies and confirms that all indebtedness incurred by, and
all other obligations and liabilities of, each of the Company, AutovaxID,
Biolender, BiolenderII and Accentia under each of the New Laurus Agreements are
(i) “Obligations” under, and as defined in the Subsidiary Guaranty,
(ii) “Obligations” under, and as defined in, the Master Security Agreement,
(iii) “Obligations” under, and as defined in, the Stock Pledge Agreement,
(iv) “Obligations” under, and as defined in the Accentia Guaranty, and
(v) “Obligations” under, and as defined in, the Accentia Stock Pledge Agreement;

(c) acknowledges, ratifies and confirms that each of the New Laurus Agreements
are (i) “Documents” under, and as defined in, each of the Subsidiary Guaranty,
the Master Security Agreement, the Stock Pledge Agreement and the Accentia Stock
Pledge Agreement and (ii) “Related Agreements” under, and as defined in, the
Accentia Guaranty;

(d) acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Security and Guaranty
Agreements are in full force and effect and shall remain in full force and
effect after giving effect to the execution and effectiveness of each of the New
Laurus Agreements;

(e) represents and warrants that no offsets, counterclaims or defenses exist as
of the date hereof with respect to any of the undersigned’s obligations under
any Existing Security and Guaranty Agreement; and

 

3



--------------------------------------------------------------------------------

(f) acknowledges, ratifies and confirms the grant by each of the Company,
Biovax, AutovaxID, Biolender, BiolenderII and Accentia to Laurus of a security
interest in the assets of (including the equity interests owned by) each of the
Company, Biovax, AutovaxID, Biolender, BiolenderII and Accentia, respectively,
as more specifically set forth in the Existing Security and Guaranty Agreements.

(g) releases, remises, acquits and forever discharges each Holder and each
Holder’s employees, agents, representatives, consultants, attorneys,
fiduciaries, officers, directors, partners, predecessors, successors and
assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, for or because of any matter or things done, omitted
or suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this Amendment, the Purchase Agreement, the Related
Agreements referred to therein and any other document, instrument or agreement
made by any of the undersigned in favor of any Holder.

3. Conditions of Effectiveness. This Amendment shall become effective as of
April 1, 2007 upon satisfaction of the following conditions precedent: Laurus
shall have received one copy of this Amendment duly executed by the Credit
Parties.

4. Representations and Warranties. Each Credit Party hereby represents and
warrants as follows:

(a) This Amendment and the Purchase Agreement and the Related Agreements
referred to therein, as amended hereby, constitute legal, valid and binding
obligations of each Credit Party and are enforceable against each Credit Party
in accordance with their respective terms.

(b) Upon the effectiveness of this Amendment, each Credit Party hereby reaffirms
all covenants, representations and warranties made in the Purchase Agreement and
the Related Agreements to the extent the same are not amended hereby and agree
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Amendment.

(c) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.

(d) No Credit Party has any defense, counterclaim or offset with respect to the
Purchase Agreement or any Related Agreement.

5. Effect on the Loan Agreement.

(a) Upon the effectiveness of Sections 3 and 4 hereof, each reference in the
Purchase Agreement and/or any Related Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Purchase Agreement and/or such Related Agreement as amended
hereby.

 

4



--------------------------------------------------------------------------------

(b) Except as specifically amended herein, the Purchase Agreement, the Related
Agreement, and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Laurus, nor constitute a
waiver of any provision of the Purchase Agreement or any Related Agreement, or
any other documents, instruments or agreements executed and/or delivered under
or in connection therewith.

6. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts; Facsimile. This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

* * * The remainder of this page left intentionally blank – signature pages
follow * * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ Steven Arikian,

Name:   Steven Arikian, M.D. Title:   Chairman & CEO BIOVAX, INC. By:  

/s/ Steven Arikian,

Name:   Steven Arikian, M.D. Title:   Chairman & CEO AUTOVAXID, INC. By:  

/s/ Steven Arikian,

Name:   Steven Arikian, M.D. Title:   Chairman & CEO ACCENTIA
BIOPHARMACEUTICALS, INC. By:  

/s/ Francis E. O’Donnell, Jr.

Name:   Francis E. O’Donnell, Jr., M.D. Title:   Chairman & CEO BIOLENDER, LLC
By Biovest international, Inc., its managing member By:  

/s/ Steven Arikian,

Name:   Steven Arikian, M.D. Title:   Chairman & CEO BIOLENDERII, LLC By Biovest
international, Inc., its managing member By:  

/s/ Steven Arikian,

Name:   Steven Arikian, M.D. Title:   Chairman & CEO

 

6



--------------------------------------------------------------------------------

LAURUS MASTER FUND, LTD. By: Laurus Capital Management, LLC, its investment
manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Senior Managing Director VALENS OFFSHORE SPV I,
LTD. By: Valens Capital Management, LLC, its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS ONSHORE SPV I, LLC
By: Valens Capital Management, LLC, its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory

 

7